 1                                  NOT FOR PUBLICATION
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9    Carnell Lamont Dargen, Jr.,                      No. CV-18-04360-PHX-SRB (CDB)
10                  Petitioner,                        ORDER
11    v.
12    Charles L Ryan, et al.,
13                  Respondents.
14
15          Petitioner filed his Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254
16 on December 3, 2018 raising four grounds for relief: 1) ineffective assistance of counsel
17 because trial counsel failed to conduct a reasonable pre-trial investigation; 2) his Fifth
18 Amendment was violated because his conviction was based on less than proof beyond a
19 reasonable doubt; 3) his Fifth, Sixth and Fourteenth Amendments were violated because his
20 conviction was obtained as a result of evidence that was insufficient to persuade a properly
21 instructed, reasonable jury beyond a reasonable doubt; and 4) his Fifth Amendment rights
22 were violated because the prosecutor used perjured testimony to obtain a conviction.
23 Respondents filed their Answer to Petitioner’s Petition for Writ of Habeas Corpus on May
24 6, 2019. No reply was filed. On January 28, 2020, the Magistrate Judge issued her Report
25 and Recommendation recommending that the petition be denied.
26          In her Report and Recommendation the Magistrate Judge advised the parties that
27 they had fourteen days from the date of service of a copy of the Report and Recommendation
28 within which to file specific written objections with the Court. The time to file such
 1 objections has expired and no objections to the Report and Recommendation have been filed.
 2          The Court finds itself in agreement with the Report and Recommendation of the
 3   Magistrate Judge.
 4          IT IS ORDERED adopting the Report and Recommendation of the Magistrate
 5   Judge as the order of this Court.
 6          IT IS FURTHER ORDERED denying the Petition for Writ of Habeas Corpus and
 7   dismissing it with prejudice.
 8          IT IS FURTHER ORDERED denying any Certificate of Appealability and leave
 9   to proceed in forma pauperis on appeal because Petitioner has not made a substantial
10   showing of the denial of a constitutional right.
11          IT IS FURTHER ORDERED directing the Clerk to enter judgment accordingly.
12
13          Dated this 27th day of February, 2020.
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
